Citation Nr: 0944415	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1948 to 
September 1952.

The Veteran perfected an appeal to the Board of the RO's 
April 2004 rating action, and in a December 28, 2007 
decision, the Board denied both of his claims.  Pursuant to 
38 U.S.C.A. § 7103 (West 2002), however, in September 2009, 
the Board granted the Veteran's request for reconsideration 
of the Board's December 28, 2007 decision.  Because of the 
Board's grant of reconsideration, the December 28, 2007 Board 
decision was vacated as a matter of law, and an expanded 
panel will address the Veteran's appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of background, the record reflects the Veteran's claim 
for bilateral hearing loss was reopened by a Board decision 
in August 2006, based on a June 2003 statement from a private 
physician, Paul Gailiunas, MD. who diagnosed the Veteran to 
have hearing loss and tinnitus and offered that it was 
possible this was caused by noise exposure in the military.  
The Board then remanded the matter for a VA examination and a 
more definitive opinion as to the cause of the Veteran's 
disabilities.  The Veteran was scheduled for examinations on 
several occasions, but he failed to report for any of them 
and the Board eventually denied the Veteran's claim in 
December 2007.  

In January 2008, the Veteran requested reconsideration of the 
Board's December 2007 decision; noting that his claim had 
been denied in part because he had failed to appear for 
several scheduled examinations.  The Veteran took issue with 
this finding.  He explained that since Hurricane Katrina, he 
had split his time between New Orleans and Georgia, and that 
his first examination was scheduled for New Orleans, only to 
be canceled by VA because of a lack of equipment due to 
Katrina.  He was then advised to come to Louisiana, where he 
was fitted for hearing aids, and thinking that was the VA 
examination the Board had ordered in its 2006 Remand, he 
ignored VA examinations scheduled in South Carolina.  The 
Board found this argument to be compelling; and, as noted 
above, vacated its December 2007 decision.

Since the Board's December 2007 decision, records from the VA 
audiology department have been obtained; however, the Veteran 
has still not undergone a VA examination to investigate the 
etiology of his hearing loss and tinnitus.  In his motion for 
reconsideration, the Veteran indicated that he would be 
willing and able to attend a VA examination wherever it was 
scheduled; and, in light of the circumstances of this case, 
the Board is of the opinion that the Veteran should be 
provided with a VA examination as originally sought in its 
August 2006 Remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
treatment records from April 2009 to the 
present.

2.  Then, after ascertaining from the 
Veteran the VA facility nearest to him at 
which the examination could be performed, 
schedule the Veteran for a VA audiology 
examination.  The Veteran's claims file 
should be provided, and the examiner 
should review it.  After examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's hearing loss and 
any tinnitus were caused by his military 
service, to include any noise trauma that 
may have been sustained therein.  All 
opinions and conclusions expressed must be 
supported by a complete rationale.  In 
providing the opinion, the examiner should 
address the letters written by Dr. 
Gailiunas, as well as the Veteran's 
previous reports of post service 
industrial noise exposure.

3.  Following completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case and allow the 
Veteran and his representative an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


			
        MICHAEL E. KILCOYNE                                 
D. C. SPICKLER 
	           Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

